ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition filed on behalf of plaintiffs Joseph F. Bartl, et al. for further review of the decision of the Court of Appeals filed June 11, 1996 be, and the same is, granted for the purpose of reversing that decision and reinstating the judgment entered in the Otter Tail County District Court in favor of the plaintiffs. The trial court’s findings of fact that consideration was paid annually for the continuation of the lease agreement, that the terms of the lease were not unconscionable and that the original grantor did not lack the requisite capacity to execute the lease are not clearly erroneous; the trial court’s judicial declaration that the lease agreement was valid and enforceable is affirmed.
BY THE COURT:
/s/ Alexander M. Keith A.M. Keith Chief Justice